The plaintiff moved at the present term, to re-instate upon the docket a supposed appeal, dismissed at the last October Term of this Court.
We do not deem it necessary or proper to find the facts involved in the motion and decide upon its merits, because what seems to have been intended to be the transcript of an appeal, is not such transcript in any legal sense. It does not appear from it that a Superior Court was held at any time or place, or that a Judge held a term of the court, or gave a judgment from which an appeal was or could be taken. The supposed transcript is so essentially defective, that it cannot give us jurisdiction to act upon it for any purpose. The motion must therefore be dismissed as having been improvidently made.
It is so ordered. *Page 562